Citation Nr: 1219739	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  06-31 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Basic eligibility for educational assistance under Chapter 30, Title 38, United States Code (Montgomery GI Bill).



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from May 1984 to October 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal of an October 2005 determination of the Atlanta Education Center that denied basic eligibility for educational assistance benefits under the Montgomery GI Bill (MGIB), Chapter 30.  In March 2012, the veteran appeared at a Board hearing held at the RO (i.e., Travel Board hearing).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to MGIB educational assistance benefits.  An individual may be entitled to educational assistance under Chapter 30 (MGIB) if he first entered on active duty as a member of the Armed Forces after June 30, 1985.  38 U.S.C.A. § 3011(a)(1)(B) (West 2002); 38 C.F.R. § 21.7040 (2011).  

Although he entered onto active duty before that date, in May 1984, the Veteran states that he was eligible to receive MGIB educational assistance based on his active service in the National Guard under MGIB-SR (Selected Reserve), but was erroneously not informed, until February 2005, that he could convert to MGIB-AD (Active Duty).  Although the Board has been unable to find where an individual, based on the facts known so far, would be eligible for the SR MGIB but not the AD MGIB, according to a brief statement from a National Guard point of contact, dated in October 2011, the Veteran had accepted and paid $800 toward Chapter 30.  Moreover, in his initial claim received in September 2005, as well as in his hearing testimony, there is an indication that the Veteran may have received benefits under the MGIB-SR program.  

In addition, based on his May 1984 entrance onto active duty, the Veteran was eligible to participate in another educational assistance program, the Post-Vietnam Era Veterans Educational Assistance Program (VEAP), under Chapter 32, Title 38, United States Code.  Under certain circumstances, an individual may transfer to the MGIB from VEAP.  See 38 U.S.C.A. § 3018C; 38 C.F.R. § 21.7045(d), (e) (2011).  In general, this requires, participation in VEAP while on active duty.  Id.  According to the Veteran's DD Form 214, he did not contribute to VEAP; however, it is possible that the $800 was contributed based on a conversion from VEAP to MGIB.  

Thus, the Board believes that additional development should be undertaken to ascertain whether the Veteran was eligible for and/or participated in any educational assistance programs while on active duty, as well as under what program the $800 was paid, and where that money went.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the service department and obtain documentation of all notice, withholdings, agreements and/or participation in any program of education during the Veteran's entire period of active duty, to include the following:
*  Whether the Veteran received benefits under the MGIB-SR program;
*  Whether the Veteran was, at any time during his period of active duty, enrolled in VEAP;
*  The circumstances under which $800 was withheld from the Veteran's pay for the Chapter 30 program (as per a National Guard point of contact in October 2011); all documentation associated with that withholding should be provided, especially any pertaining to the reason for the withholding, and whether the Veteran was notified of any other withholding requirements.

2.  Contact the Veteran and tell him to provide any documentation of notice, pay withholdings, agreements and/or participation in any program of education during his entire period of active duty, to include:
*  Records of any participation in the MGIB-SR program;
*  Records of any enrollment in VEAP;
*  All records pertaining to the withholding of $800 from his pay for Chapter 30 purposes, to include his withholding statements.  

3.  Then, review these records to determine any additional development is needed, and, if development is sufficient, whether the Veteran is entitled to Chapter 30 educational assistance. If the decision remains adverse to the Veteran, he should be furnished with a supplemental statement of the case and afforded an opportunity to respond, before the case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


